Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. for the following reasons:
Applicant alleges, “Grohnfeldt discloses using a conditional GAN to fuse synthetic aperture radar (SAR) and multispectral optical data for cloud removal from images (P. 1726, Col. 2, Par. 2). Grohnfeldt discloses training the GAN using data comprising synthesizing cloud- and haze-corrupted input data by adding Perlin noise (P. 1728, Col. 1, Par. 2). Grohnfeldt discloses training the GAN using data [,]” (page 7, last paragraph-page 8, last paragraph). The Examiner disagrees. Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., claim 1 uses images having both real and synthetic clouds for training. As disclosed at Par. [0041] of Applicant’s specification and given an original image which includes clear image data as well as occluded image data due to clouds and/or pixel noise, random masks are applied as synthetic clouds to form masked regions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, Grohnfeldt discloses obtaining optical multi-spectra (MS) image (image with occluded features by clouds) and SAR image (image with unoccluded features) and train a GAN by generating image data for the masked region and compare the generated masked region to the image with the unoccluded features (see Fig. 1 and paragraph 6 of the rejection mailed on 09/21/2021) which reads on the claim as broadly claimed and the claim language does not require an image with both occluded features and unoccluded features. Thirdly, arguments for “comparing the image data generated for the masked 
 Applicant alleges, “Enomoto discloses using conditional GANs to remove clouds from visible light RGB satellite images with multispectral image [,]” (page 9, second paragraph- page 10, third paragraph). The Examiner disagrees. Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Enomoto does not teach or suggest receiving training data comprising satellite optical images and radar image data for a geographical area, the satellite images comprising occluded image data due to clouds in the image data and also comprising unoccluded image data, applying a mask to the unoccluded image data to form partial observation training data comprising a masked region to simulate clouds blocking the unoccluded image data that is masked) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, Enomoto discloses obtaining visible light RGB images (images with occluded features by clouds) and NIR images (images with unoccluded features) and generate a cloud mask from a GAN network (see Fig 1, and paragraph 7 of the rejection mailed on 09/21/2021) which reads on the claim as broadly claimed and the claim language does not require the satellite images comprising occluded image data due to clouds in the image data and also comprising unoccluded image data. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “comparing the image data generated for the masked region to the image with the occluded features and the unoccluded features”, lines 11-12. There is no teaching anywhere in the specification as originally filed of “comparing the image data generated for the masked region to the image with the occluded features and the unoccluded features” or how to perform it. The specification as originally filed discloses, “comparing the image data generated for the masked region to the image with the unoccluded features” (see paragraphs, [0004]; [0005]; [0042]; [0057]; [0073]; [0074]; and the original claims).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-3, 5-8 and 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Grohnfeldt, Claas et al., “A CONDITIONAL GENERATIVE ADVERSARIAL NETWORK TO FUSE SAR AND MULTISPECTRAL OPTICAL DATA FOR CLOUD REMOVAL FROM SENTINEL-2 IMAGES”, Publication of IGARSS 2018- 2018 IEEE International Geoscience and Remote Sensing Symposium. July 22, 2018, pp. 1726-1729. The grounds of rejection stated in paragraph 6 of the Office Action mailed on 09/21/2021 are incorporated by reference herein.
As to claim, 1 (as best understood by the Examiner in light of the disclosure) refer to claim 1 rejection in paragraph 6 of the Office Action mailed on 09/21/2021 are incorporated by reference herein.   
As to claims 2-3, 5-8 and 10 refer to claim 2-3, 5-8 and 10 rejections in paragraph 6 of the Office Action mailed on 09/21/2021 are incorporated by reference herein.   
Claim(s) 11-13 and 16 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Enomoto, Kenji et al., “Filmy Cloud Removal on Satellite Imagery with Multispectral Conditional Generative Adversarial Nets”, Repository of arXiv: 1710.04835, October 13,2017, pp 48-56. The grounds of rejection stated in paragraph 7 of the Office Action mailed on 09/21/2021 are incorporated by reference herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grohnfeldt, Claas et al., “A CONDITIONAL GENERATIVE ADVERSARIAL NETWORK TO FUSE SAR AND MULTISPECTRAL OPTICAL DATA FOR CLOUD REMOVAL FROM SENTINEL-2 IMAGES”, Publication of IGARSS 2018- 2018 IEEE International Geoscience and Remote Sensing Symposium. July 22, 2018, pp. 1726-1729 as applied to claims 2 and 8 above and further in view Yu, Jiahui et al., “Generative Image Inpainting with Contextual Attention”, Repository of arXiv: 1801.07892v2, March 21, 2018, 15 pages. .
Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto, Kenji et al., “Filmy Cloud Removal on Satellite Imagery with Multispectral Conditional Generative Adversarial Nets”, Repository of arXiv: 1710.04835, October 13, 2017, pp 48-56, as applied to claim 13 above and further in view Yu, Jiahui et al., “Generative Image Inpainting with Contextual Attention”, Repository of arXiv: 1801.07892v2, March 21, 2018, 15 pages. The grounds of rejection stated in paragraph 10 of the Office Action mailed on 09/21/2021 are incorporated by reference herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665